Martin J.

delivered the opinion of the Court.
The petitioner states that the present defendant obtained against the present plaintiff and others a judgment which was afterwards affirmed by the Supreme Court — [See 8 Mar. N. S. 232] on which she took out two [duplicate] executions — one of which was directed to the Sheriff of the Parish of St. Mary ; and the other to the Sheriff of the Parish of St. Martin : that in the former, the Sheriff levied his execution on several slaves of the present plaintiff, which are advertised for sale.
The petition concludes with a prayer for an injunction, on the ground that neither of the executions follow the judgment; as they direct a levy of interest, of which the judgment does not speak — and on the ground that two executions cannot issue at the same time on one judgment.
The injunction was made perpetual; but the right was reserved to the plaintiff in the execution; to an alias, after i • . , - , . , „ , , , having ascertained the part of the judgment for which the defendant in execution is liable. The former appealed.
The record shows that the executions follow the judgment which allows interest.
The case is that of defendants residing in different Par- • o ishes, against whom there isa joint recovery. Duplicate executions were taken, on the back of which, instructions were given to the Sheriffs’ respectively to levy the proportion due by the defendants residing in their respective Parishes.
If two executions issue simultaneously on the same judgment, and one of them he acted on, the other may be enjoined if attempted to be enforced also.
It is not enough to show mere irregularity to obtain an injunction —injury to the applicant, or apprehension ofit, alone can authorise resort to this extraordinary remedy for relief.
Reliefby injunction is an equitable remedy, and those who seek equity must do equity.
An injunction will not be dissolved, even if ever so irregularly obtained, if it appears from the circumstances of the case, the party by an immediate application would be entitled to a new one.
This mode of proceeding is certainly more expeditious than correct. Nothing in our jurisprudence authorises two executions issuing at the same time on one judgment, whatever be the number of persons against whom it may have been obtained: although the injury which mayresultfrom the mode resorted to, in the present case is not very obvious.
If one of the executions issued after the first — the irregularity is in the second only ; and nothing ought to prevent the execution of the first. If they be issued simultaneously, and one of them, alone, as in the present case, be acted upon, thé execution of the second, if attempted may be enjoined : But neither justice or equity forbid proceedings on the other. It is not enough to obtain an injunction to show irregularity — injury to the applicant or apprehension of it, can alone authorise a resort to this extraordinary relief.
We have said we would not dissolve an injunction irregu--larly obtained, if it appeared from the circumstances of the case, the party on an immediate application must have a new one. Why should you perpetuate an injunction to the execution of a writ of ji fa when it is, clear the party thus enjoined has a right to proceed to a new levy by taking out an alias or a pluries. '
The apprehension that the second execution might be levied on the applicant’s property in St. Martin, might have justified an injunction to the Sheriff of that Parish.
Reliefby an injunction is an equitable remedy, and those who seek for equity must do equity themselves.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be annulled, avoided and reversed ; and that the injunction be dissolved — the defendants paying costs in both Courts.